DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
In the amendments filed on 02/17/2021, claims 1-8 are pending. Claims 1-2 are amended.

Specification
The amendment filed 08/06/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “A small hive beetle trap configured to be located beneath a beehive is provided. The trap includes a frame formed from one or more frame members, including a front frame member; an .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites the limitation “a base resin component between 33% and 60% by weight” in line 3, “a reinforcing material between 6% and 33% by weight” in line 5, and “a hardener component 34% by weight” in line 7, which is not described in the specification in such a way as to reasonably convey to one skill in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. This is because the Office interprets the “% by weight” as being the “% by weight” of the “base resin component”, “the % by weight” of the “reinforcing material”, and the “% by weight” of the “hardener component” in the “spray applied reinforced composition”. However, the specification filed on 12/06/2018 recites “a graphene-reinforced polymer matrix composite comprising an essentially uniform distribution in one of the liquid components of the two part epoxy composition of between about 10% wt and about 50% wt, preferably about 20% wt to about 40% wt, more preferably about 25% wt to about 35% wt, and most preferably about 30% to about 35% wt of total composite weight of particles selected from the group consisting of graphite microparticles, single-layer graphene nanoparticles, multi-layer graphene nano particles, and combinations of two or more thereof” [16, 28], which is the only recitation in the specification of the “% by weight” or any amount of the “reinforcing material” in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Kramer et al. (US 2014/0309334 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a 
Warren does not teach that the % by weight of the base resin component is between 33% and 60% by weight and that the % by weight of the hardener component is 34% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], that the base resin and the hardener component are fully blended separate and apart from one another [0032], that the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], that a self-setting reaction is induced when the components of the composition are delivered at a 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporatable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the resin component and the curing 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin composition [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146]. Before the effective filing date of the claimed invention, one of ordinary skill in 
Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on the limitation wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.
Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 
Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on the limitation wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that 
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on the limitation wherein the bae resin component comprises between 0.02% and 0.03% air release agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which means that the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition.
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on the limitation wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, 
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on the limitation wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on the limitation wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on the limitation wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of O’Leary (US 2011/0224317 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], which reads on a spray applied composition formed by the steps comprising: providing a base resin component greater than 0% and less than 100% by weight at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component greater than 
Warren does not teach that the % by weight of the base resin component is between 33% and 60% by weight and that the % by weight of the hardener component is 34% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and that the base resin component in the step of said hardener component maintained 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.

Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on the limitation wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.
Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 0.05% and 0.02% or between 0.03% and 0.03% air release agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 2% and 6% or between 3% and 5% thixotropic agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by 
Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on the limitation wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], which means that the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin would have affected the an ability of Warren’s composition to harden and cure.
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by 
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on the limitation wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which means that the % by weight of Warren’s pigment in Warren’s part that comprises the base resin would have affected an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition.
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part 
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on the limitation wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on the limitation wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
Regarding claim 7-8, Warren in view of O’Leary renders it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious the limitation wherein the reinforcing material comprises graphite particles as claimed, wherein the reinforcing material comprises nano sized graphite particles as claimed.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Yong et al. (CN 106243922 A, machine translation in English used for citation).

Warren does not teach that the % by weight of the base resin component is between 33% and 60% by weight and that the % by weight of the hardener component is 34% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], that the base resin and the hardener component are fully blended separate and apart from one another [0032], that the heated resin and hardener are mixed 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in an amount of 0.2 to 0.3 percent in a low-viscosity solvent-free 

Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 0.05% and 0.02% or between 0.03% and 0.03% air release agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 2% and 6% or between 3% and 5% thixotropic agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which reads on the limitation wherein the base resin component comprises between 1% and 4% or between 2% and 3% pigment by weight.

Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on the limitation wherein the bae resin 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin 
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on the limitation wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which means that the % by weight of Warren’s pigment in Warren’s part that comprises the base resin would have affected an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition.
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release 
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on the limitation wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on the limitation wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
Regarding claim 9, Warren in view of Yong renders it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious the limitation wherein the reinforcing material comprises graphene particles as claimed.

Response to Arguments
Applicant’s arguments, see p. 4, filed 02/17/2021, with respect to the rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In response to the applicants argument that claims 2 and 4 were rejected under 35 USC 112, first and fourth paragraphs as being indefinite or being in improper dependent form and that Applicant has amended the claims to correct the issues identified (p. 4), claims 2 and 4 were not rejected under 35 USC 112, first and fourth paragraphs, in the previous Office action. However, Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in this Office action as explained in the rejection set forth in this Office action.
In response to the applicant’s argument that the cited Warren reference however discloses mixing ratios of the base rein in the 80%-99% range with the addition of 2%-6% thixotropic agent (p. 4, 6, 7), Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight in claim 2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed in claim 4. One of ordinary skill in the art would have been motivated to do so because it would have been 
In response to the applicant’s argument that in contrast, the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 4), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that the other part of the two-
In response to the applicant’s argument that the cited Warren reference simply does not disclose the mixing ranges of a base resin range of as low as 50% and the addition of a significantly increased concentration of thixotropic agent of as high as 50% (p. 4-5, 6, 7-8), Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight that is claimed in claim 2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on the limitation wherein the base resin component comprises between 80% and 90% diglycidyl ether of 
In response to the applicant’s argument that the Kramer reference does not mention graphene (p. 5), the rejection of the claims in this Office action is not based on Kramer’s teaching of graphene.
In response to the applicant’s argument that Kramer makes no mention whatsoever of premixing the reinforcing with the base resin prior to and apart from the hardener and that the only disclosure pointed to by the Examiner states that the resin and hardener are maintained separately as is well known in the epoxy art (p. 5), Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], which suggests placing Kramer’s inorganic filler that is graphite in the part of Warren’s two-part composition that comprises Warren’s base resin. Also, the rejection of claim 1 is not based on Kramer individually. It is based on the combination of Warren in view of Kramer, and is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that if one skilled in the art were to mix the Kramer graphite into the Warren resin the materials would be weaker and not reinforced (p. 5), the applicant did not provide evidence or proof that this would occur or that one of ordinary skill in the art would have expected this to occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be between 6% and 33% by weight. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the inorganic filler that is graphite is beneficial for being an inorganic filler that is useful [0114] in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporatable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin composition [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146], 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and the reduction in the base resin would create significant sagging when the material was spray applied (p. 5), the applicant did not provide evidence or proof that this would occur or that one of ordinary skill in the art would have expected that this would occur. Before the effective 
In response to the applicant’s argument that in contrast, the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for 
In response to the applicant’s argument that the O’Leary provides the use of graphite as a pigment, not as a reinforcement in a foamable material which operates in an entirely different manner as the spray applied structural epoxy of the present disclosure (p. 6-7), the rejection of claim 1 is not based on O’Leary individually. It is based on the combination of Warren in view of O’Leary. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is not based on O’Leary’s teaching of using graphite as a pigment. It is based 
In response to the applicant’s argument that if one skilled in the art were to mix the O’Leary graphite into the Warren resin the materials would be weaker and not reinforced (p. 7), the applicant did not provide evidence or proof that this would occur or that one of ordinary skill in the art would have expected that this would occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be between 6% and 33% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component as claimed. One of ordinary skill in the art would have been motivated to do so because O’Leary teaches that the nano-sized graphite is beneficial for being an opacifier that is useful in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 7), the applicant did not provide evidence of proof that this would occur or that one of ordinary skill in the art would have expected that this would occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be between 6% and 33% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component as claimed. One of ordinary skill in the art would have been motivated to do so because O’Leary teaches that the nano-sized graphite is beneficial for being an opacifier that is useful in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex 
In response to the applicant’s argument that in contrast, the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 7), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 33% and 60% by weight, and to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s hardener component in Warren’s two-part composition to be 34% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 33% and 60% by weight, and the % by weight of the hardener component is 34% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], that the base resin and the hardener component are fully blended separate and apart from one another [0032], that the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], that a self-setting reaction is induced when the components of the composition are delivered at a temperature that promotes their spray 
In response to the applicant’s argument that however, Yong provides the use of graphene flakes/sheets in low viscosity coatings to fill gaps by additionally added glass scales, that they are not relied upon as structural agents, and that sag is a non-issue (p. 8), the rejection of claim 1 is not based on Yong individually. It is based on the combination of Warren in view of Yong. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be between 6% and 33% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained 
In response to the applicant’s argument that if one skill in the art were to mix the Yong graphene sheets into the Warren resin the materials would be weakened and not reinforced (p. 8), the applicant did not provide evidence or proof that this would occur or that one of ordinary skill in the art would have expected that this would occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be between 6% and 33% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 6% and 33% by weight into said base resin component to form a reinforced 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and the reduction in the base resin would create significant sagging when the material was spray applied (p. 8), the applicant did not provide evidence that this would occur or that one of ordinary skill in the art would have expected that this would occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be between 6% and 33% by weight, which would read on the limitation wherein the spray applied reinforced composition is 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767